     Case 3:19-cv-00009-RCJ-WGC Document 23 Filed 08/04/21 Page 1 of 3


1
                               UNITED STATES DISTRICT COURT
2
                                      DISTRICT OF NEVADA
3

4
      JUSTIN ODELL LANGFORD,                           Case No. 3:19-cv-00009-RCJ-WGC
5
                                     Plaintiff,               ORDER ON REMAND
6            v.

7     JAMES DZURENDA, et al.,

8                                Defendants.

9    I.     DISCUSSION

10          This case is on remand from the U.S. Court of Appeals for the Ninth Circuit. (ECF

11   No. 20). The Ninth Circuit affirmed in part, reversed in part, and remanded. (Id. at 2).

12   Specifically, the Ninth Circuit affirmed the judgment as to Defendants Williams and

13   Dzurenda, reversed the judgment as to Defendant Aranas, and remanded for further

14   proceedings. (Id.)

15          The Court reopens the case and permits the Eighth Amendment deliberate

16   indifference to serious medical needs claim to proceed against Defendant Aranas.

17   II.    CONCLUSION

18          It is therefore ordered that the Clerk of the Court reopen this case.

19          It is further ordered that the Eighth Amendment claim for deliberate indifference to

20   serious medical needs will proceed against Defendant Aranas.

21          It is further ordered that the Clerk of the Court shall electronically SERVE a copy

22   of this order and a copy of Plaintiff’s first amended complaint (ECF No. 11) on the Office

23   of the Attorney General of the State of Nevada, by adding the Attorney General of the

24   State of Nevada to the docket sheet. This does not indicate acceptance of service.

25          It is further ordered that service must be perfected within ninety (90) days from the

26   date of this order pursuant to Fed. R. Civ. P. 4(m).

27          It is further ordered that subject to the findings of the Ninth Circuit remand (ECF

28   No. 20), within twenty-one (21) days of the date of entry of this order, the Attorney
     Case 3:19-cv-00009-RCJ-WGC Document 23 Filed 08/04/21 Page 2 of 3


1    General’s Office shall file a notice advising the Court and Plaintiff of: (a) the names of the

2    defendants for whom it accepts service; (b) the names of the defendants for whom it does

3    not accept service, and (c) the names of the defendants for whom it is filing the last-

4    known-address information under seal. As to any of the named defendants for whom the

5    Attorney General’s Office cannot accept service, the Office shall file, under seal, but shall

6    not serve the inmate Plaintiff the last known address(es) of those defendant(s) for whom

7    it has such information. If the last known address of the defendant(s) is a post office box,

8    the Attorney General's Office shall attempt to obtain and provide the last known physical

9    address(es).

10            It is further ordered that, if service cannot be accepted for any of the named

11   defendant(s), Plaintiff shall file a motion identifying the unserved defendant(s), requesting

12   issuance of a summons, and specifying a full name and address for the defendant(s). For

13   the defendant(s) as to which the Attorney General has not provided last-known-address

14   information, Plaintiff shall provide the full name and address for the defendant(s).

15            It is further ordered that, if the Attorney General accepts service of process for any

16   named defendant(s), such defendant(s) shall file and serve an answer or other response

17   to the first amended complaint (ECF No. 11) within sixty (60) days from the date of this

18   order.

19            It is further ordered that Plaintiff shall serve upon defendant(s) or, if an appearance

20   has been entered by counsel, upon their attorney(s), a copy of every pleading, motion or

21   other document submitted for consideration by the Court. If Plaintiff electronically files a

22   document with the Court’s electronic-filing system, no certificate of service is required.

23   Fed. R. Civ. P. 5(d)(1)(B); Nev. Loc. R. IC 4-1(b); Nev. Loc. R. 5-1. However, if Plaintiff

24   mails the document to the Court, Plaintiff shall include with the original document

25   submitted for filing a certificate stating the date that a true and correct copy of the

26   document was mailed to the defendants or counsel for the defendants. If counsel has

27   entered a notice of appearance, Plaintiff shall direct service to the individual attorney

28   named in the notice of appearance, at the physical or electronic address stated therein.


                                                     2
     Case 3:19-cv-00009-RCJ-WGC Document 23 Filed 08/04/21 Page 3 of 3


1    The Court may disregard any document received by a district judge or magistrate judge

2    which has not been filed with the Clerk, and any document received by a district judge,

3    magistrate judge, or the Clerk which fails to include a certificate showing proper service

4    when required.

5

6          DATED THIS 4th day of August, 2021.

7

8                                                                             ___
                                                  UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28


                                                 3
